GIERKE, Judge
(concurring in part and in the result):
9. I agree with the majority’s resolution of the granted issue. In my view, the regulation makes certain items contraband, the possession of which is per se illegal. Appellant’s responses to the military judge’s questions were inconsistent with his work knife being contraband.
10. I write separately to dissociate myself from the suggestion in footnote 2 that the reasoning in Ball v. United States, 470 U.S. 856, 105 S.Ct. 1668, 84 L.Ed.2d 740 (1985), might be applicable to this case. The Ball decision was based on the Supreme Court’s analysis of the legislative history of the particular statutes in question. Furthermore, the Ball decision involved two statutory possessory offenses, a situation not involved in this case.